Citation Nr: 1205741	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  11-10 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to December 1952.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied service connection for hearing loss and tinnitus.

The Veteran did not report to a Board videoconference hearing scheduled in January 2012.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran was exposed during service to explosives and weapons noise.

2. Bilateral hearing loss was not diagnosed until many years after service and there is no probative evidence linking his current hearing loss to service.

3. Credible evidence suggests the Veteran experienced tinnitus during service and continuously after service.


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2. The criteria for establishing service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2011). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The RO provided the Veteran with VCAA notice in a letter issued in May 2009, before the rating decision that the Veteran appealed. In that letter, the RO advised the Veteran what information and evidence was needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA. The RO advised the Veteran of the information and evidence necessary to establish disability ratings and effective dates. The case was last adjudicated in March 2011.

In this case, VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and the report of a VA examination. The Veteran's service treatment records were sought but were not located. The National Personnel Records Center (NPRC) stated that it has no service treatment records for the Veteran, and that those records are presumed to have been destroyed in a fire at NPRC that occurred in July 1973. The Court has indicated that when a veteran's records are presumed destroyed, the Board has a heightened obligation to explain its findings and conclusions, and to consider carefully the requirement that the benefit of the doubt be resolved in favor of the claimant. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Gregory v. Brown, 8 Vet. App. 563, 570 (1996). 

The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless, and does not prohibit consideration on the claims on the merits. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Hearing Loss and Tinnitus

The Veteran states that he was exposed to noise during service. He essentially contends that hearing loss and tinnitus began during service and continued through the present. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service." 5 Vet. App. at 159. The Court explained that when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a veteran may establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran filed his claim for service connection for hearing loss and tinnitus in 2009. He has reported that during his service in Korea he worked near artillery and did demolition work. He has stated that he began to experience tinnitus during service. The Veteran's service separation record, DD Form 214, shows training as a combat construction specialist, and an assignment with a combat engineers unit. He was awarded the Korean Service Medal with two campaign stars. The Veteran was not shown to have received medals indicative of participation in combat, however.

In June 2009, the Veteran reported that after service, in 1955, he saw a private doctor, Dr. Y., for severe ringing in his ears. The Veteran stated that he told Dr. Y. about his noise exposure in Korea, and that Dr. Y. understood his problem. He stated that Dr. Y. indicated that expensive tests were not necessary and that there was nothing he could do for the ringing in his ears.  The Veteran stated that Dr. Y.'s records were not available.

The claims file contains records of private otolaryngology treatment. In August 2003, a primary care physician referred the Veteran to otolaryngologist L. H. S., Jr., M.D. The Veteran reported ringing in his ears. He stated that he served in the Korean War, and that the tinnitus was caused by artillery. He indicated that he had a severe wax impaction and that his hearing is worse in the right ear. Dr. S. found that the Veteran had otitis externa on the right and cerumen impaction on the left. In October 2003, the Veteran was referred to Dr. S. due to several weeks of painful swallowing. At that time, Dr. S. found that the Veteran's ears were clear.

The Veteran saw Dr. S. again in January 2005. The Veteran reported a several month history of hearing a pulse in his left ear. He stated that he had experienced tinnitus in the right ear since he was young and in the military. He indicated that the recent pulsatile tinnitus was different from the longstanding baseline tinnitus. He related a history of hearing loss, and indicated that he did not detect any recent further decline in his hearing. He reported that he was under medical management for recently diagnosed carotid artery stenosis. On audiological testing, in each ear, auditory thresholds at the frequencies 3000 and 4000 Hertz were at greater than 60 decibels. Dr. S. described the results as mild to severe sensorineural hearing loss, with significant downsloping in the high frequencies. He described speech discrimination of 100 percent in the right ear and 96 percent in the left ear as excellent. Dr. S. provided an impression of pulsatile tinnitus due to partial carotid artery obstruction.

In February 2008, the Veteran fell and sustained a sub-dural hematoma. After the fall, he had severe episodes of syncope. He reported a several year history of ringing in both ears. Dr. S. found that the Veteran's lightheadedness did not appear to be a true vertiginous episode. Audiometric testing results were very little changed from three years earlier. In March 2009, the Veteran reported a many year history of bilateral tinnitus, worse in the right ear. He also stated that he had bilateral hearing loss. He related that the tinnitus and hearing loss began during service when he was around artillery fire. He stated that the tinnitus began in Korea and progressed over the years.

The Veteran had a VA audiology examination in October 2010. The examiner reviewed the claims file. The Veteran reported having tinnitus, primarily in the right ear, since his war service. He stated that the tinnitus was constant. He reported that during service he was a demolition expert and a platoon sergeant, and that he served in a combat battalion and worked on a bridge building project. He stated that after service he worked for more than 30 years at a manufacturing plant. He indicated that plant noise included torch noise and presses. He related having had some recreational noise exposure to farm equipment including a tractor. He did not report any history of hunting. Testing revealed bilateral sensorineural hearing loss. The examiner was asked to provide an opinion as to the likelihood that the Veteran's current hearing loss and tinnitus were related to his service. The examiner stated that he could not resolve the issue without resort to mere speculation. He noted that the Veteran experienced acoustic trauma as a combat engineer during military service. He reported that there was no available audiometric data from the time of the Veteran's service. He stated that, without service entrance or separation examinations, any determinations regarding the etiology of the current hearing loss and tinnitus would be mere speculation.

In February 2011, Dr. S. wrote that the Veteran was exposed during his service in Korea to noise from artillery fire and demolition explosives. Dr. S. stated that the Veteran had onset of tinnitus and hearing loss while in Korea and sought attention for it at that time. Dr. S. indicated that the Veteran presently had tinnitus and bilateral hearing loss.

In an April 2011 statement, the Veteran asserted that he had hearing loss when he was separated from service. He stated that he was seen by doctors in 1955, but that the records of that treatment were not available.

Upon review of the record, the Board concedes that the Veteran experienced significant noise exposure during service. The preponderance of the evidence, however, does not establish that the noise exposure during service caused the current hearing loss in the Veteran. 

At the outset, the Board notes that the Veteran, while capable of testifying to experiencing a decrease in hearing, is not competent to provide a medical opinion as to the actual diagnosis of or etiology of hearing loss as such requires objective testing and medical expertise to determine.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

In conjunction with his claim, the Veteran has reported that he has suffered from hearing loss and tinnitus since his service in Korea.  However, the evidence does not support such contention with respect to hearing loss.  Specifically, while the Veteran has consistently reported that his tinnitus started in Korea and existed since then, he has not provided the same information about hearing loss over the years.  When seeking treatment for his tinnitus between 2003 and 2008, he repeatedly referenced long standing tinnitus since service, but made no such remark concerning his hearing loss.  In a statement received in June 2009, he reported that he sought treatment in 1955 for severe ringing in his ears with Dr. Y., but he did not indicate that he sought treatment for hearing loss from Dr. Y.   

The Board acknowledges that Dr. S. has recently submitted a letter stating that the Veteran had onset of tinnitus and hearing loss while in Korea and sought attention for it at that time. However, such statement is clearly based on the report of such by the Veteran, as there is no evidence of any hearing tests prior to 2003.  For example, in March 2009 Dr. S diagnosed sensorineural hearing loss and tinnitus and stated, "He says this all began during the service when around artillery fire."  Moreover, the Veteran has never reported receiving treatment in service for hearing loss.  Rather, he has reported receiving treatment for tinnitus after service in 1955.  On his VA Form 9 submitted in April 2011, he reported that he has had hearing loss since he was released from service in 1955 and was seen by doctors in 1955.  However, the Veteran was actually released from service in 1952 and stated in 2009 that he sought treatment for tinnitus in 1955.  Dr. S. has merely transcribed the Veteran's belief into an opinion with no supporting basis for the opinion being provided.  Reonal v. Brown, 5 Vet. App. 458 (1993) (Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion); see also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber is a medical professional).  Thus, Dr. S.'s statement that the Veteran sought medical treatment for hearing loss during service is not consistent with other evidence of record, and his opinion based on that inaccurate factual premise is afforded no probative weight.  

In this case, the Veteran has always consistently reported that his tinnitus began in service and existed since that time.  Tinnitus is capable of lay observation, and in fact, usually cannot be objectively verified by medical personnel.  His accounts of his tinnitus have been consistent since the earliest evidence in the file dated in 2003, well before filing his claim; that consistency increases the credibility of his contentions concerning tinnitus. After resolving all doubt in favor of the Veteran, the Board accepts the Veteran's statements to establish that he experienced tinnitus in service and continuously thereafter. Thus, service connection for tinnitus is warranted.

Conversely, he has not consistently reported long-standing hearing loss beginning in service.  In the records from 2003 to 2008, he did not report having hearing loss existing since service.  In reporting his treatment in 1955, he did not mention being seen for hearing loss; rather, he only mentioned seeking treatment for severe ringing and that the physician at that time determined no testing was necessary.  Such suggests that the Veteran was not complaining of hearing loss when seeking treatment from Dr. Y. in 1955 as he likely would have been afforded an audiological test for hearing loss if presenting with complaints of such.  It was not until a time more contemporaneous with the filing of his claim that he first stated to Dr. S. that he has had both hearing loss and tinnitus since Korea.  The lack of consistency in his reporting of his hearing loss history to his treatment provider over the years renders his current recollections of the onset of his hearing loss, being made more than 50 years after service, unreliable.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence, conflicting statements of the Veteran, and the significant time delay between the affiants' observations and the date on which the statements were written in weighing credibility).

As the opinions of Dr. S. suggesting that the Veteran's hearing loss arose in service are based on the Veteran's unreliable recollections as to the onset of hearing loss, the opinions of Dr. S. are afforded no probative weight.  

The VA examiner has opined that without evidence of the status of the Veteran's hearing at entrance and discharge, any opinion concerning the relationship between the Veteran's hearing loss and service would be the result of mere speculation.  An award of VA benefits may not be based on resort to speculation or remote possibility. See 38 C.F.R. § 3.102 (By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. App. 124, 127 (1998).

In summary, the Veteran is not competent to diagnose himself as having hearing loss in service or to opine as to the etiology of his current hearing loss; his current contentions of his hearing loss beginning in service are not reliable; the opinions from Dr. S. are based on an inaccurate factual premise and are not probative; and the VA examiner found the evidence insufficient to render an opinion as to the relationship between current hearing loss and service without resorting to speculation.  Accordingly, there is no competent and probative opinion linking the Veteran's current hearing loss to service.  As such, the preponderance of the evidence is against the claim for service connection for bilateral hearing loss and the claim is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine and applied it to award service connection for tinnitus.  However, as the preponderance of the evidence is against the Veteran's claim for service connection for hearing loss, the doctrine is not applicable to that claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


